SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

671
CA 12-00131
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


SALVATORE J. LICARI, ALSO KNOWN AS SAM LICARI,
ANNA LICARI AND LICARI FAMILY HOLDINGS LLC,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

NEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY,
DEFENDANT-APPELLANT.


LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

GUSTAVE J. DETRAGLIA, JR., UTICA (MICHELE E. DETRAGLIA OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Samuel D. Hester, J.), entered April 6, 2011 in a
breach of contract action. The judgment, among other things, denied
defendant’s motion for summary judgment dismissing plaintiffs’
complaint.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                          Frances E. Cafarell
                                                  Clerk of the Court